KEHOE, Judge.
Appellant seeks review of a final judgment awarding attorney’s fees to ap-pellee, as a result of a modification proceeding instituted by appellee in October of 1976. The parties were divorced in 1970. The record reflects that the only evidence in regard to the amount of attorney’s fees was the testimony of appellee’s counsel. The general rule is that the self-serving nature of the testimony given by an attorney who performs services for which an attorney’s fee is sought precludes a trial court from making an award based solely on that attorney’s testimony. See, e. g., Benitez v. Benitez, 337 So.2d 408 (Fla.4th DCA 1976); and Ortiz v. Ortiz, 211 So.2d 243 (Fla.3d DCA 1968). In our opinion, this general rule is applicable in the present case; accordingly, because the final judgment entered by the trial court was not supported by competent substantial evidence, the final judgment is reversed.
Reversed.